Case 8:19-cv-00943-CAS-DFM Document 24 Filed 06/23/20 Page 1 of 1 Page ID #:1354




                                                                             JS-6




                         UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                              SOUTHERN DIVISION



   SHARON K.,                                Case No. SA CV 19-00943-CAS (DFM)

            Plaintiff,                       JUDGMENT

               v.

   ANDREW M. SAUL, Commissioner
   of Social Security,

            Defendant.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS HEREBY ADJUDGED that the decision of the Commissioner of
  Social Security is affirmed and this action is dismissed with prejudice.



   Date: June 23, 2020                        __
                                              CHRISTINA A. SNYDER
                                              United States District Judge
